DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. 	U.S. Patent No. 10, 666, 786

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. 10, 666, 786. Although the claims at issue are not identical, they are not patentably distinct from each other because  all the claimed limitations recited in pending application are transparently found in U.S. Patent No. 10, 666, 786 with obvious wording variation. For example, compare Claim 1 of pending application with claim 1 of U.S. Patent No. 10, 666, 786, they both recite

	A method for controlling an external electronic device by an electronic device, the method comprising (A method of controlling an external electronic device by an electronic device, the method comprising):
	connecting the external electronic device to the electronic device through a communication circuit of the electronic device (external electronic device connected to the electronic device where it is inherently known that external electronic device connect with the electronic device through a communication circuit of the electronic device);
	obtaining information related to a function of the external electronic device (receiving, information corresponding to at least one function of the external electronic device i.e., obtaining information related to a function of the external electronic device); and
	displaying (displaying the setting window including the generated control item), based on the information, a control item (identifying a data type of a control item to be displayed on a setting window based on the received information i.e., displaying, based on the information, a control item) with and an image indicating the external electronic device in a notification panel region through a display of the electronic device (setting a region for displaying the control item or a user interface corresponding to the control item among at least one of an indicator region or a notification panel region of a display i.e., an image indicating the external electronic device in a notification panel region through a display of the electronic device),
	wherein the notification panel region is a region which appears based on a user input related to an indicator region which is placed at an uppermost position of a screen to display a current status of the electronic device (the indicator region being placed at an uppermost position of the display and being a region for displaying a current status of the electronic device i.e., which is placed at an uppermost position of a screen to display a current status of the electronic device, and the notification panel region being a region which appears by a user input associated with the indicator region i.e., wherein the notification panel region is a region which appears based on a user input related to an indicator region, wherein the user interface is used for controlling the at least one function of the external electronic device, and displaying the control item or the user interface in the set region through the display).

	Further, analyzing and comparing  dependent claims 2-10 of the pending application with claims 2-5 of U.S. Patent No. 10, 666, 786 it was found that they recite the same limitation with wording changes. 
	Similarly comparing independent claims 11 with its dependent claims with claims 6 including its dependent claims of U.S. Patent No. 10, 666, 786 it was found that they recite the same limitation with wording changes.

2. 	U.S. Patent No. 11, 050, 873

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11, 050, 873. Although the claims at issue are not identical, they are not patentably distinct from each other because  all the claimed limitations recited in pending application are transparently found in U.S. Patent No. 11, 050, 873 with obvious wording variation. For example, compare Claim 1 of pending application with claim 1 of U.S. Patent No. 11, 050, 873, they both recite 
	A method for controlling an external electronic device by an electronic device, the method comprising (A method for controlling an external electronic device by an electronic device, the method comprising):
	connecting the external electronic device to the electronic device through a communication circuit of the electronic device (claim 5, establishing the connection to the external electronic device i.e., connecting the external electronic device to the electronic device through a communication circuit of the electronic device);
	obtaining information related to a function of the external electronic device (claim 5, information corresponding to the function of the external electronic device via the connection to the external electronic device); and
	displaying, based on the information, a control item (displaying the control item in the determined region) with and an image indicating the external electronic device in a notification panel region (displaying the control item among at least one of an indicator region or a notification panel region) through a display of the electronic device (obtaining a control item corresponding to a function of the external electronic device; determining a region for displaying the control item among at least one of an indicator region or a notification panel region), the control item corresponding to the function of the external electronic device (displaying the control item for controlling the function of the external electronic device in the indicator region),
	wherein the notification panel region is a region which appears based on a user input related to an indicator region which is placed at an uppermost position of a screen to display a current status of the electronic device (wherein the indicator region is a region which is placed at an uppermost position of a screen to display a current status of the electronic device, and the notification panel region is a region which appears on the screen based on a user input associated with the screen).
	Further, analyzing and comparing  dependent claims 2-10 of the pending application with claims 2-10 of U.S. Patent No. 11, 050, 873 it was found that they recite the same limitation with wording changes. 
	Similarly comparing independent claims 11 with its dependent claims with claims 6 including its dependent claims of U.S. Patent No. 10, 666, 786 it was found that they recite the same limitation with wording changes.
	
	Note the issued claims of U.S. Patent No. 10, 666, 786 and U.S. Patent No. 11, 050, 873 are narrower in scope such that the claimed limitations as recited in pending application are encompassed by U.S. Patent No. 11, 050, 873 and U.S. Patent No. 10, 666, 786 respectively.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozuro et al. Pub. No. US 20160132031 A1 in view of Cho et al. Pub. No. US 20170083226 A1.
	Regarding Claim 1, Kozuro teaches a method for controlling an external electronic device (Fig. 5 Unit 522) by an electronic device (Fig. 5 Unit 504), the method comprising:
	connecting (Para 80, The electronic devices, the client devices or the server system communicate with each other using the one or more communication networks 162 i.e., connecting) the external electronic device (Fig. 5 Unit 522) to the electronic device (Fig. 5 Unit 504) through a communication circuit of the electronic device (Para 73, The client-side module 502 provides client-side functionalities for the event monitoring and review processing and communications with the server-side module 506 i.e., communication circuit of the electronic device);
	obtaining information related to a function of the external electronic device (Para 73, The client-side module 502 communicates with a server-side module 506 executed on the hub server system 508 through the one or more networks 162. The client-side module 502 provides client-side functionalities for the event monitoring and review processing and communications with the server-side module 506. The server-side module 506 provides server-side functionalities for event monitoring and review processing for any number of client-side modules 502 each residing on a respective client device 504 i.e., obtaining information related to a function of the external electronic device).
	Kozuro does not specifically teaches
	displaying, based on the information, a control item with and an image indicating the external electronic device in a notification panel region through a display of the electronic device, the control item corresponding to the function of the external electronic device,
	wherein the notification panel region is a region which appears based on a user input related to an indicator region which is placed at an uppermost position of a screen to display a current status of the electronic device.
	However, in the same field of endeavor, Cho teaches
	displaying (Para 70, The processed image frames can be displayed on the display unit 151 i.e., displaying), based on the information (Para 77, controller 180 processes data corresponding to proximity touches and proximity touch patterns sensed by the proximity sensor 141, and cause output of visual information on the touch screen i.e., based on information), a control item with and an image (Para 229 and Fig. 5A, if one area 352 of the first notification panel is touched in a state that the first notification panel 350 has been output, the controller 180 may output icons 510a and 510b i.e., control item with an image of at least one of applications of which notification mode is set to a specific mode (sensitive mode) indicating the external electronic device in a notification panel region through a display of the electronic device), the control item corresponding to the function of the external electronic device (Para 230, the icons 510a and 510b may be icons of an application generating (or received through the wireless communication unit 110) notification information among the applications of which notification mode is set to a specific mode i.e., the control item corresponding to the function of the external electronic device),
	wherein the notification panel region is a region which appears based on a user input related to an indicator region which is placed at an uppermost position of a screen to display a current status of the electronic device (Fig. 5B Unit 510 and Para 228, 230-232, the second notification panel displaying notification information of an application of which notification mode is set to a sensitive mode may be output to the touch screen 151 i.e., the notification panel region is a region which appears based on a user input related to an indicator region which is placed at an uppermost position of a screen to display a current status of the electronic device).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Kozura with the method of Cho so as to provide state notification information of the application to the user thus increase the functionality of the mobile device (See Cho Para 7-10).
	Regarding Claim 2, Kozura teaches further comprising:
receiving information on a state of the external electronic device from the external electronic device (Para 38).
	Kozura does not specifically teaches 
	wherein displaying the control item and the image comprise:
	displaying, based on the information on the state of the external electronic device, the control item indicating the state of the external electronic device and the image in the notification panel region.
	However, in the same field of endeavor, Cho teaches 
	wherein displaying the control item and the image (Fig. 5A (b) and Para 228, second notification panel displaying notification information of an application of which notification mode is set to a sensitive mode may be output to the touch screen 151) comprise:
	displaying (Para 228 and Fig. 5A (b), the second notification panel displaying notification information), based on the information on the state of the external electronic device, the control item indicating the state of the external electronic device and the image in the notification panel region (Para 227-229, the mobile terminal 100 according to the present invention includes an application of which notification mode is set to a specific mode (sensitive mode) and, in the case where notification information of the corresponding application is received through the wireless communication unit 110, may not display the notification information on the first notification panel. Afterwards, based on the drag touch starting from one area (for example, an area adjacent to one edge of the first notification panel) of the first notification panel and applied in one direction, the controller 180 may display the second notification panel displaying the notification information on the touch screen 151 i.e., based on the information on the state of the external electronic device, the control item indicating the state of the external electronic device and the image in the notification panel region).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Kozura with the method of Cho so as to provide state notification information of the application to the user thus increase the functionality of the mobile device (See Cho Para 7-10).
	Regarding Claim 3, Kozura teaches further comprising: based on a user input on the control item, transmitting, to the external electronic device, a signal for changing the state into another state of the external electronic device (Para 179).
	Regarding Claim 8, Kozura teaches receiving information on a state of the external electronic device from the external electronic device; and
displaying the control item indicating the state in the indicator region (Para 179).
	Regarding Claim 9, The method of claim 1, further comprising:
controlling power on/off of the external electronic device based on a user input on the control item (Para 38).
	Regarding Claim 10, Kozuro does not specifically teaches further comprising:
determining a region for displaying the control item among at least one of the indicator region or the notification panel region,
wherein determining the region comprises:
displaying a screen including the control item, wherein the control item is displayed in at least one of a first area or a second area, wherein the first area corresponds
to the indicator region and the second area corresponds to the notification panel region; based on a user input, selecting the control item;
identifying an area in which the selected control item is displayed among the at least one of the first area or the second area; and
determining a region corresponding to the area as the region for displaying the control item.
	However, in the same field of endeavor, Cho teaches from Fig. 3A example of setting a notification mode of an application to a specific mode (Para 183-190). Further Cho suggest from Fig. 2 that in a state that notification information of an application of which notification mode is set to a specific mode (sensitive mode) has not been output to the first notification panel (that is, in a state that the first notification panel has been output to the touch screen 151), if a touch (or a predetermined touch) is applied to the first notification panel, a step of outputting a new second notification panel including notification of an application of which notification mode is set to a specific mode (sensitive mode) is performed (S230) i.e., based on a user input, selecting the control item; identifying an area in which the selected control item is displayed among the at least one of the first area or the second area; determining a region corresponding to the area as the region for displaying the control item (Para 196-199).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Kozuro with the method of Cho so as to provide state notification information of the application to the user thus increase the functionality of the mobile device (See Cho Para 7-10).
	Regarding Claim 11, it has been rejected for the same reasons as claim 1 and further Kozura teaches an electronic device (Fig. 5 Unit 504), comprising:
a communication circuit (inherently has communication circuit);
a display (inherently has display as shown in Fig. 5); and
at least one processor (inherently has a processor).
	Regarding Claim 12, it has been rejected for the same reasons as claim 2.
	Regarding Claim 13, it has been rejected for the same reasons as claim 3.
	Regarding Claim 15, Kozura teaches wherein the at least one processor is further configured to obtain the control item, wherein the at least one processor is configured to: identify the information, and generate, based on the information, the control item, wherein the information includes at least one from among an ID of the control item, a label of the control item, a data type of the control item, or a range of a setting value of a component required according to the data type (Para 40).
	Regarding Claim 16, Kozura teaches wherein the at least one processor is configured to: generate, based on the information, the control item in a form corresponding to the data type (Para 73).
	Regarding Claim 17, Kozura teaches wherein the at least one processor is further configured to: obtain, from a memory of the electronic device, the control item (Para 73).
	Regarding Claim 18, it has been rejected for the same reasons as claim 8. 
	Regarding Claim 19, it has been rejected for the same reasons as claim 9. 
	Regarding Claim 20, it has been rejected for the same reasons as claim 10.
Allowable Subject Matter
Claim 4-7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “displaying a list of external electronic devices connectable to the electronic device; based on a user input for selecting the external electronic device from the list, displaying a screen for selecting whether to establish a connection to the external electronic device; and
based on a user input for selecting the connection to the external electronic device, establishing the connection to the external electronic device, wherein the information is, from the external electronic device, received via the connection to the external electronic device”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647